Title: Antoine Marie Cerisier to John Adams: A Translation, 1 October 1782
From: Cerisier, Antoine Marie
To: Adams, John



Amsterdam, 1 October 1782
Sir

It has been a long time since I broached the important subject of the admission of the United States of America to the neutrality, but I feel that I do not have arguments strong enough to discuss this issue. And as you know, it is better to say nothing at all in such cases than not to say enough. Indeed, I am perplexed as to how to demonstrate that this démarche would not derogate from the principles enunciated by the neutral powers not to hazard anything that could pass as partiality toward any of the belligerent powers. It is true that one could consider the Americans, after the good fortune they have had of chasing the English from their territory, as a nation that Great Britain wants to conquer. But all the belligerent powers, being in a state of being conquered one by the other, can only preserve, each of them, until the date of conquest, the right to be recognized as independent. Therefore, the Americans, who the English see only as a nation they wish to conquer, also have the right to be viewed as independent, even by the neutral powers. But England can always oppose these reasons because it continues to regard the Americans as rebels they wish to punish. So the affair being indecisive as to right, it will be difficult to give satisfactory reasons to the neutral powers to act otherwise. One could respond that England had sufficiently decided by avowing its inability to continue an offensive war, without which it has no hope of conquest, and above all by Carleton’s letter, of which you surely are aware. These are the best arguments in this regard, but it could still prove to be unnecessary to admit the United States into the neutrality; since all things being equal, the greatest obstruction to peace, the recognition of America by England, would be lifted. I impatiently await your observations on this subject, for whatever light you can shed on it will enable me to deal with this matter in full knowledge of the facts. I will faithfully adhere to your intentions in any of your letters to be translated from the General Advertiser.

I have the honor to be, with all the sentiments of respect and devotion that you have come to know from me, your very humble and very obedient servant
A M Cerisier

